Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/18/2021 has been entered.
Allowable Subject Matter
Claims 1-17 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a surface enhanced Raman scattering device, comprising a surface enhanced Raman scattering structure formed on a second surface wherein the second surface energy is less than the first surface energy to result in hydrophobic condensation effect.
As for claim 9, none of the prior arts alone or in combination discloses a second layer formed on a first surface and including a second surface having a second surface 
a synthesized solution on second surface, the synthesized solution including a plurality of subjects, a solvent, and a plurality of metal nanoparticles wherein attraction force among molecules of the solvent is greater than that between the solvent and the second surface so when the subject solution falls on the second surface having a lower surface energy, a spatial distribution range of the subject is decreased to a minimum as the solvent evaporates: thus, only a few amount of the subjects is needed to achieve stronger Raman measurement signals and a purpose of testing a trivial subject.
As for claim 10, none of the prior arts alone or in combination discloses a method of manufacturing a surface enhanced Raman scattering device, comprising the steps of forming a second layer on the first surface, the second layer including a second surface having a second surface energy wherein the second surface energy is less that the first surface energy to result in hydrophobic condensation effect. 
The closest prior art, Li et al (US 2012/0287427 A1) a surface enhanced Raman scattering device comprising a substrate including a substrate surface having a substrate surface energy, a modulation layer formed on the substrate surface and including a modulation layer surface having a modulation layer surface energy, and 
a surface enhanced Raman scattering structure formed on the modulation layer surface. Li does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1, 9 and 10; therefore, it will not 
Claims 2-8 and 11-17 are allowed due to their dependency of claims 1 and 10 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s argument, see amendments, filed 01/18/2021, with respect to claims 1-17 they have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 1-17 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886